DETAILED ACTION
This office action is in response to the communication received on January 13, 2022 concerning application No. 16/351,075 filed on March 12, 2019. 
	Claims 1-5 and 7-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 12/14/2021 in regards to the claim rejections under 35 USC 102 have been fully considered but they are not persuasive. In response to the applicant’s arguments on page 10 that the prior art fails to specifically teach “determining the location data of the target tissue based on the location of the ultrasound probe”, examiner respectfully disagrees. Zhao ‘949 discloses in [0077] that “the location identified by the pointing device is identified” the identification of the location identified by the pointing device is considered to be the determination of the location data. Additionally, [0077] discloses that the pointer location is first in the image coordinate system which relates to the location of the ultrasound probe. The location is then transformed either into the catheter coordinate system or patient coordinate .
For the reasons stated above the 35 USC 102/103 rejections of claims 1-5 and 7-19 stand.

Claim Interpretation
	Applicant’s amendments to claims 1, 2, 12, 14, 17, and 18 in regards to amending the limitation “display device” to now read “display” overcomes the claim interpretation under 35 USC 112f set forth in the previous office action. Additionally, after further consideration the claim interpretation under 35 USC 112f of the limitation “input device” in claims 1, 14, 17, and 18 has been withdrawn.

Claim Objections
Claims 1, 18, and 19 are objected to because of the following informalities:  
Claim 1, lines 18 and 19, “issue” should read “tissue”,
Claim 18, lines 31 and 33, “issue” should read “tissue”,
Claim 19, lines 17 and 18, “issue” should read “tissue”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 12, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Zhao et al. (US 2014/0187949, hereinafter Zhao).
Regarding claim 1, Zhao teaches a method for facilitating electromagnetic navigation bronchoscopy using ultrasound ([0002]), the method comprising: 
receiving, from an electromagnetic sensor (220 in fig. 2) coupled to a distal portion of an extended working channel (fig. 2 shows that the sensor 220 is couples to the distal end 218), an electromagnetic sensor signal value corresponding to a location of the distal portion of the extended working channel within a luminal network of a patient ([0067], lines 6-10, “the position and orientation of the distal end portion 610 may be tracked, as described above, using sensor systems (e.g., position sensor system 220 and or the shape sensor system 222) interfaced with a tracking system (e.g., tracking system 206)” in order to track the distal end 610 the tracking system 206 must receive from the EM sensor 220 a position of the distal end within the luminal network 602); 
determining a location of an ultrasound probe that protrudes from the distal portion of the extended working channel based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel ([0067] and [0072] discloses that the probe 606 is inserted through the catheter 608 and the insertion length L of the probe relative to the distal end portion 610 of the catheter is tracked. Additionally, they disclose that the distal end portion 610 is tracked using the EM sensor 220. Therefore, based on the position of the distal portion tracked by the EM sensor and the determined insertion length the location of the ultrasound probe 606 is determined): 
receiving ultrasound image data from the ultrasound probe ([0065], lines 3-6, “at 452, information is received from the image capture probe after the probe has been operated at the initial planned deployment location or at a target confirmation location”, additionally, [0077] discloses the ultrasound image is generated by a scan meaning the probe transmits ultrasound data); 
displaying, by way of a display (111 in fig. 1), an ultrasound image based on the ultrasound image data ([0077], lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device” for the clinician to be able to identify a target structure an image must first be displayed on a screen) and [0078] discloses the “revised target structure location may be displayed to the clinician in an image”); 
receiving, by way of an input device, an instruction to store location data corresponding to a location of target tissue within the luminal network of the patient in a memory after determining that at least a portion of the target tissue is shown in the ultrasound image ([0077], lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device”, step 510 occurs after the determining step in step 508 and the clinician selecting the target structure with the pointing device is seen as the instruction to store and the pointing device is seen as the input device); and 

determining the location data corresponding to the location of the target tissue based on the location of the ultrasound probe ([0077], “the location identified by the pointing device is identified” the identification of the location identified by the pointing device is considered to be the determination of the location data and the location can only be identified after the clinician identifies the target location. [0077] discloses that the pointer location is first in the image coordinate system which relates to the location of the ultrasound probe. The location is then transformed either into the catheter coordinate system or patient coordinate system. [0069] discloses the process of transforming the image coordinate system to the catheter coordinate system which requires the location of the ultrasound probe being known meaning the location data corresponding the location of the target tissue is based off the location of the ultrasound probe no matter which coordinate system is being used), and 
storing the location data corresponding to the location of the target tissue in the memory ([0077], lines 6-8, “the location identified by the pointing device is identified and recorded as the pointer location data”, the recording of the location is seen as the storing of the data and in order to record data a memory must be present).

Regarding claim 7, Zhao teaches the method of claim 1, as set forth above, wherein the ultrasound probe protrudes a predetermined distance ([0056], lines 1-4, “the navigation planning module may also consider information about the relationship between the interventional instrument and the patient anatomy such as the distance of the target structure from the end of the catheter” it is understood that if the distance from the distal end of the catheter to the target is already known when the ultrasound probe is inserted into the catheter it will travel the predetermined distance to image the target region) from the distal portion of the extended working channel ([0067], lines 10-11, “as the probe 606 is extended from the catheter 608, the position and orientation of the probe may be tracked”), and 
wherein the location of the ultrasound probe is determined based on the predetermined distance and the location of the distal portion of the extended working channel ([0067], “a tracked insertion length L is determined between the distal end portion 610 of the catheter and the imaging plane 612 of the probe” the position of the distal end portion 610 is already known so by knowing the distance from the distal end portion 610 and the imaging plane 612 which is the location of the ultrasound probe 606 means that the location of the probe 606 is also known with respect to the length L and the location of the distal portion of the extended working channel). 

Regarding claim 8, Zhao teaches the method of claim 1, as set forth above, further comprising receiving, from an additional electromagnetic sensor, coupled to the distal portion of the ultrasound probe ([0067], lines 13-15, “the position and orientation of the probe 606 may be tracked using a positional sensor such as a 5 or 6 degree of freedom EM sensor located on the probe”), an additional electromagnetic sensor signal value corresponding to a location, within the luminal network of the patient, of the distal portion of the ultrasound probe, wherein the determining of the location of the distal portion of the ultrasound probe is based on the additional electromagnetic sensor signal value ([0067], the sensor attached to the distal end of the ultrasound probe 606 is different from the sensor attached to the distal end 610 of the catheter 608 and as the probe 606 is inserted into the catheter 608 the location sensor attached to the distal end of the ultrasound probe 606 is used to track the probe with reference to either the distal end 610 of the catheter 608 or the patient coordinate system).

Regarding claim 9, Zhao teaches the method of claim 1, as set forth above, further comprising 
determining the location of the target tissue relative to the location of the distal portion of the ultrasound probe ([0068], lines 4-5, “the target structure Pl is identified in the image frame of reference” the target structure is first identified in the image plane 612 with reference to the location of the distal portion of the ultrasound probe 606) and 
generating the location data corresponding to the location of the target tissue based on the location of the target tissue relative to the location of the distal portion of the ultrasound probe ([0068], lines 3-5, “the image 650 has an image frame of reference and coordinate system (Xl, Yl, and Zl ). The target structure Pl is identified in the image frame of reference” the coordinates corresponding to the location of the target tissue Pl are determined in reference to the location of the distal portion of the ultrasound probe 606 before the coordinates are transformed into coordinates with reference to the patient or the catheter).

Regarding claim 10, Zhao teaches the method of claim 1, as set forth above, further comprising: 
processing the ultrasound image data ([0076], lines 1-5, “at 508, the catheter 608 and/or the probe 606 are moved…to locate the target structure for display in an image generated by the probe” by generating the ultrasound image the received image data is processed); and 
determining, based on the processing of the ultrasound image data and the location of the distal portion of the ultrasound probe, the location of the target tissue within the luminal network of the patient (step 510 ([0077]), after the image is processed and displayed on the screen the clinician selects the target tissue within the image which is then given a specific coordinate location in the image coordinate system which is in reference to the distal portion of the ultrasound probe 606).

Regarding claim 12, Zhao teaches the method of claim 1, as set forth above, further comprising displaying, by way of the display, a virtual target representing the target tissue ([0064], lines 6-7, “fig. 6, the virtual image 300 of target structure 302”).

Regarding claim 17, Zhao teaches the method of claim 1, as set forth above, further comprising: 
receiving, by way of the input device, an input indicating the location of the target tissue on the ultrasound image displayed on the display device ([0077], lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device”); and generating the location data corresponding to the location of the target tissue based on the received input indicating the location of the target tissue on the ultrasound image ([0077], lines 6-8, “the location identified by the pointing device is identified and recorded as the pointer location data”).

Regarding claim 18,  Zhao teaches a system for facilitating electromagnetic navigation bronchoscopy using ultrasound, comprising: 
an ultrasound probe (606 in fig. 10a);Application Serial No. 16/351,075 Docket No. C00014638US01 (00017-01009US00)
an extended working channel (219 in fig. 2, 608 in fig. 10a) configured to receive the ultrasound probe ([0049], “interventional tools 228 …can be deployed through the channel 219 of the flexible body 216…the [interventional] tool 228 may also be the image capture probe” and fig. 10a shows the probe 606 extending through catheter 610), the extended working channel including a distal portion (218 in fig. 2 and 610 in fig. 10a) on which an electromagnetic sensor is disposed (220 in fig. 2a); 
a display (111 in fig. 1); 
an input device ([0026], lines 8-9, “the control device(s) 112 may include any number of a variety of input devices”); and 
a computer ([0081], lines 1-3, “one or more elements in embodiments of the invention may be implemented in software to execute on a processor of a computer system such as control system 116”) including: 
a processor ([0033], lines 1-2, “a control system 116 includes at least one processor (not shown)”); and 
a memory coupled to the processor, the memory having instructions stored thereon ([0033], lines 5-8, “the control system 116 also includes programmed instructions (e.g., a computer-readable medium storing the instructions) to implement some or all of the methods described herein”) which, when executed by the processor, cause the computer to: 
(220 in fig. 2), an electromagnetic sensor signal value corresponding to a location of the distal portion of the extended working channel within a luminal network of a patient ([0067], lines 6-10, “the position and orientation of the distal end portion 610 may be tracked, as described above, using sensor systems (e.g., position sensor system 220 and or the shape sensor system 222) interfaced with a tracking system (e.g., tracking system 206)” in order to track the distal end 610 the tracking system 206 must receive from the EM sensor 220 a position of the distal end within the luminal network 602); 
determine a location of the ultrasound probe that protrudes from the distal portion of the extended working channel based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel ([0067] and [0072] discloses that the probe 606 is inserted through the catheter 608 and the insertion length L of the probe relative to the distal end portion 610 of the catheter is tracked. Additionally, they disclose that the distal end portion 610 is tracked using the EM sensor 220. Therefore, based on the position of the distal portion tracked by the EM sensor and the determined insertion length the location of the ultrasound probe 606 is determined); 
receive ultrasound image data from the ultrasound probe ([0065], lines 3-6, “at 452, information is received from the image capture probe after the probe has been operated at the initial planned deployment location or at a target confirmation location”, additionally, [0077] discloses the ultrasound image is generated by a scan meaning the probe transmits ultrasound data); 
(111 in fig. 1), an ultrasound image based on the ultrasound image data ([0077], lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device” for the clinician to be able to identify a target structure an image must first be displayed on a screen) and [0078] discloses the “revised target structure location may be displayed to the clinician in an image”); 
receive, by way of the input device, an instruction to store location data corresponding to a location of target tissue within the luminal network of the patient in a memory after determining that at least a portion of the target tissue is shown in the ultrasound image ([0077], lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device”, step 510 occurs after the determining step in step 508 and the clinician selecting the target structure with the pointing device is seen as the instruction to store and the pointing device is seen as the input device); and 
in response to receipt of the instruction to store the location data corresponding to the location of the target issue in the memory: 
determine the location data corresponding to the location of the target issue based on the location of the ultrasound probe ([0077], “the location identified by the pointing device is identified” the identification of the location identified by the pointing device is considered to be the determination of the location data and the location can only be identified after the clinician identifies the target location. [0077] discloses that the pointer location is first in the image coordinate system which relates to the location of the ultrasound probe. The location is then transformed either into the catheter coordinate system or patient coordinate system. [0069] discloses the process of transforming the image coordinate system to the catheter coordinate system which requires the location of the ultrasound probe being known meaning the location data corresponding the location of the target tissue is based off the location of the ultrasound probe no matter which coordinate system is being used), and 6Application Serial No. 16/351,075 Docket No. C00014638US01 (00017-01009US00) 
store the location data corresponding to the location of the target tissue in the memory ([0077], lines 6-8, “the location identified by the pointing device is identified and recorded as the pointer location data”, the recording of the location is seen as the storing of the data and in order to record data a memory must be present).

Regarding claim 19, Zhao teaches a non-transitory computer-readable medium storing instructions ([0033], lines 5-8, “the control system 116 also includes programmed instructions (e.g., a computer-readable medium storing the instructions) to implement some or all of the methods described herein”) that, when executed by a processor, cause the processor to perform a method for facilitating electromagnetic navigation bronchoscopy using ultrasound ([0002]), the method comprising: 
receiving, from an electromagnetic sensor (220 in fig. 2) coupled to a distal portion of an extended working channel (fig. 2, sensor 220 is coupled to the distal end 218), an electromagnetic sensor signal value corresponding to a location of the distal portion of the extended working channel within a luminal network of a patient ([0067], lines 6-10, “the position and orientation of the distal end portion 610 may be tracked, as described above, using sensor systems (e.g., position sensor system 220 and or the shape sensor system 222) interfaced with a tracking system (e.g., tracking system 206)” in order to track the distal end 610 the tracking system 206 must receive from the EM sensor 220 a position of the distal end within the luminal network 602); 
determining a location of an ultrasound probe that protrudes from the distal portion of the extended working channel based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel ([0067] and [0072] discloses that the probe 606 is inserted through the catheter 608 and the insertion length L of the probe relative to the distal end portion 610 of the catheter is tracked. Additionally, they disclose that the distal end portion 610 is tracked using the EM sensor 220. Therefore, based on the position of the distal portion tracked by the EM sensor and the determined insertion length the location of the ultrasound probe 606 is determined); 
receiving ultrasound image data from the ultrasound probe ([0065], lines 3-6, “at 452, information is received from the image capture probe after the probe has been operated at the initial planned deployment location or at a target confirmation location”, additionally, [0077] discloses the ultrasound image is generated by a scan meaning the probe transmits ultrasound data); 
displaying an ultrasound image based on the ultrasound image data ([0077], lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device” for the clinician to be able to identify a target structure an image must first be displayed on a screen) and [0078] discloses the “revised target structure location may be displayed to the clinician in an image”); 
([0077], lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device”, step 510 occurs after the determining step in step 508 and the clinician selecting the target structure with the pointing device is seen as the instruction to store and the pointing device is seen as the input device); and 
in response to the receiving of the instruction to store the location data of the target issue in the memory: 
determining the location data of the target issue based on the location of the ultrasound probe ([0077], “the location identified by the pointing device is identified” the identification of the location identified by the pointing device is considered to be the determination of the location data and the location can only be identified after the clinician identifies the target location. [0077] discloses that the pointer location is first in the image coordinate system which relates to the location of the ultrasound probe. The location is then transformed either into the catheter coordinate system or patient coordinate system. [0069] discloses the process of transforming the image coordinate system to the catheter coordinate system which requires the location of the ultrasound probe being known meaning the location data corresponding the location of the target tissue is based off the location of the ultrasound probe no matter which coordinate system is being used), and 
storing the location data of the target tissue in the memory ([0077], lines 6-8, “the location identified by the pointing device is identified and recorded as the pointer location data”, the recording of the location is seen as the storing of the data and in order to record data a memory must be present).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Duindam et al. (US 2020/0078103, hereinafter Duindam).
Regarding claim 2, Zhao teaches the method of claim 1, as set forth above, further comprising displaying by way of the display (300 in fig. 6 is the image being displayed), a marker (302 and 302’ in fig. 6) indicating the location of the target tissue ([0064], lines 6-7, “fig. 6, the virtual image 300 of target structure 302”). 
Zhao does not specifically teach displaying, by way of the display device, a survey window adjacent to the ultrasound image; and displaying an image in the survey window.

Duindam in a similar field of endeavor teaches displaying (400 in fig. 4a), by way of the display device (110 in fig. 1), a survey window (420 in fig. 4a) adjacent to the ultrasound image ([0037], lines 1-5, “display system 110 may present images of a surgical site recorded pre-operatively or intra-operatively using image data from imaging technology such as…ultrasound” and [0064], lines 12-14, “the camera probe providing image data that is displayed via a multi-modal graphical user interface 400 in the traversal mode” the ultrasound image would be displayed in window 410); and displaying an image in the survey window ([0080], lines 4-5, “window 600 may correspond to virtual global view window 420” and [0083], lines 1-2, “a current target location 630 is displayed in window 600”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to have displayed, by way of the display device, a survey window adjacent to the ultrasound image; and displaying an image in the survey window. The motivation to make this modification is in order to view multiple different views at once, as recognized by Duindam ([0060]).

Regarding claim 16, Zhao teaches the method of claim 12, as set forth above. 
Zhao does not specifically teach wherein an attribute of the virtual target displayed by way of the display changes based on changes in the location of the distal portion of the extended working channel within the luminal network of the patient.
However,
Duindam in a similar field of endeavor teaches wherein an attribute of the virtual target displayed by way of the display changes based on changes in the location of the distal portion of ([0092], lines 4-6, “the color, size, shading, and/or transparency of target location 910 may vary depending on the distance between the distal end of the elongate device and target location 910”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to have the attribute of the virtual target displayed by way of the display changes based on changes in the location of the distal portion of the extended working channel within the luminal network of the patient. The motivation to make this modification is in order to know that the position/characteristic of the virtual target has changed.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of  Duindam as applied to claim 2 above, and further in view of Zhao et al. (US 2019/0365199, hereinafter Zhao ‘199.).	
Regarding claim 3, Zhao in view of Duindam teaches the method of claim 2, as set forth above.
Zhao in view of Duindam does not specifically teach receiving, from the electromagnetic sensor at a plurality of distinct times, a plurality of electromagnetic sensor signal values corresponding to a respective plurality of locations of the distal portion of the extended working channel within the luminal network of the patient; storing in the memory the plurality of electromagnetic sensor signal values; and displaying, in the survey window, a plurality of markers indicating the plurality of locations of the distal portion of the extended working channel, respectively.
However, 
(figs. 8 and 9) receiving, from the electromagnetic sensor at a plurality of distinct times, a plurality of electromagnetic sensor signal values corresponding to a respective plurality of locations of the distal portion of the extended working channel within a luminal network of a patient ([0076], lines 9-14, “when distal end 618 of elongated device 610 is traversed along the passageways of patient P, such as along the airways of the lungs of patient P, data from shape sensor 614 and or one or more other sensors, such as an EM sensor, on elongated device 610 is used to determine the location of distal end 618” although it is mentioned that the location of distal end 618 is determined by the shape sensor 614 Zhao ‘199 discloses that EM sensors could be used instead, [0068], lines 18-19, “point gathering instrument 604 may use EM sensors, shape-sensors, and/or other sensor modalities”); 
storing in the memory the plurality of electromagnetic sensor signal values ([0077], lines 4-8, “the data points D may be stored in memory as data sets or point pools with coordinates, timestamps, sensor IDs, respiration phase information insertion distance, and/or the like. The data points D may correspond to location data for distal end 618”); and 
displaying, in the survey window ([0090], lines 3-4, “displaying images similar to FIGS. 8 and 9 on a user interface display”), a plurality of markers (points D) indicating the plurality of locations of the distal portion of the extended working channel ([0077], lines 7-8, “the data points D may correspond to location data for distal end 618”), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Zhao to have receiving, from the electromagnetic sensor at a plurality of distinct times, a plurality of electromagnetic sensor signal values corresponding to a respective plurality of locations of the ([0077]).

Regarding claim 4, Zhao in view of Duindam and Zhao ‘199 teaches the method of claim 3, as set forth above. Zhao ‘199 further teaches one of the plurality of electromagnetic sensor signal values corresponding to one of the plurality of locations of the distal portion of the extended working channel is stored when the one of the plurality of locations is a predetermined distance from a previously stored location of the distal portion of the extended working channel ([0103], lines 1-2, “the system may quantize and track the insertion distance of the medical device” and [0105] which provides an example of setting the quantized distance and inserting the extended working channel exactly that amount before recording the next location of the sensors. When the extended working channel is inserted the quantized distance, the first sensor (which is located at the distal end of the extended working channel) is additionally marking a new location exactly a predetermined distance from the location it previously stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Zhao to have the location of the distal portion of the extended working channel stored when the location is a predetermined distance from the previously stored location. The motivation to make this modification is to compare the locations of the distal end of the extended working channel during [0103], [0105]).
Regarding claim 5, Zhao in view of Duindam et al. and Zhao ‘199 teaches the method of claim 3, as set forth above.
Duindam further teaches changing an attribute of the marker indicating the location of the target tissue ([0084], lines 8-11, “the size, color, texture, shade, and/or transparency of target locations 640 may be different from the attributes of current target location 630 as to make them distinguishable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Zhao to change an attribute of the marker indicating the location of the target tissue. The motivation to make this modification is to distinguish the current target from other targets, as recognized by Duindam ([0084]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Brown et al. (US 2016/0000302, hereinafter Brown).
Regarding claim 11, Zhao teaches the method of claim 1, as set forth above. 
Zhao does not specifically teach generating the location data corresponding to the location of the target tissue based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel at a time the instruction to store the location data corresponding to the location of target tissue is received.
However, 
([0080], lines 4-10, “the clinician may decide to activate the ‘mark position’ button 502 of either the peripheral navigation 456 (fig. 9) or the target alignment tab 458 (fig. 10) in step S328 to virtually mark the current position of the virtual probe 479 where the registered position of the virtual probe 479 corresponds to the current location of the distal tip 93 of LG 92”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to generate the location data corresponding to the location of the target tissue based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel at a time the instruction to store the location data corresponding to the location of target tissue is received. The motivation to make this modification is to allow a user to return to the same location during subsequent procedures, as recognized by Brown ([0039]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Donhowe et al. (US 2017/0265952, hereinafter, Donhowe). 
Regarding claim 13, Zhao teaches the method of claim 12, as set forth above.
Zhao does not specifically teach generating an overlay representation of a location within the luminal network of the patient where a biopsy has been taken; and displaying the overlay representation on a corresponding portion of the virtual target.
However, 
fig. 7) generating an overlay representation of a location within the luminal network of the patient where a biopsy has been taken ([0071], lines 5-7, “a first engagement point P1 is the location of the first procedure (e.g. the first biopsy location)”); and
displaying the overlay representation on a corresponding portion of the virtual target (as seen in fig. 7 point, P1 is displayed on a specific portion of the target region 452).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to have generated an overlay representation of a location within the luminal network of the patient where a biopsy has been taken; and displaying the overlay representation on a corresponding portion of the virtual target. The motivation to make this modification in order to track the position in which a biopsy was taken to be of reference in case it needs to be used as a future target, as recognized by Donhowe ([0074]).

Regarding claim 14, Zhao in view of Donhowe teaches the method of claim 13, as set forth above. Zhao further teaches, further comprising by way of the input device (112), an input indicating that a current location of the distal portion of the extended working channel within the luminal network of the patient corresponds to the location of the target tissue ([0064], lines 15-17, “when the target structure is located, the location of the distal end of the flexible body 309 or image capture probe is recorded at a new location 322”). 
Zhao does not specifically teach the recorded location of the target tissue being the location where a biopsy has been taken and in response to the receiving of the input, identifying 
However, 
Donhowe further teaches the recorded location of the target tissue being the location where a biopsy has been taken (504 in fig. 8 and para. 72, lines 11-12, “the first engagement point may be a first biopsy location”); and
in response to the receiving of the input, identifying a location within the virtual target representing the location where the biopsy has been taken within the luminal network of the patient ([0071], lines 5-7, “a first engagement point P1 is the location of the first procedure (e.g. the first biopsy location)” as seen in fig. 7, point P1 is displayed on a specific portion of the target region 452).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Zhao to record the location of the target tissue being the location where a biopsy has been taken and in response to the receiving of the input, identifying a location within the virtual target representing the location where the biopsy has been taken within the luminal network of the patient. The motivation to make this modification is in order to track the position in which a biopsy was taken to be of reference in case it needs to be used as a future target, as recognized by Donhowe ([0074]).

Regarding claim 15, Zhao in view of Donhowe teaches the method of claim 14, as set forth above. Donhowe further teaches indicating a location within the virtual target where a biopsy needs to be taken ([0063], lines 1-5, “a process 260 includes identifying specific target points within the target region at which to conduct the interventional procedure. For example, the specific points within the target region may be biopsy locations for sampling tissue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Zhao to indicate a location within the virtual target where a biopsy needs to be taken. The motivation to make this modification is in order to know where to move the biopsy tool once inserted into the extended working channel, as recognized by Donhowe ([0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.W.B./Examiner, Art Unit 3793            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791